UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (As Permitted by Rule 14a-6(e)(2)) þDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material under Rule 14a-12 ONE HORIZON GROUP, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: EXPLANATORY NOTE This Amendment No. 1 (this "Amendment") to the Definitive Proxy Statement on Schedule 14A filed by One Horizon Group, Inc. (the "Company") with the U.S. Securities and Exchange Commission on October 21, 2014 (the “Original Filing”) corrects an inadvertent typo on page 13 regarding the Board’s recommendation of shareholders’ votes for Proposal 2. This Amendment is being filed to reflect such correction. Other than as set forth above, all other items of the Original Filing are incorporated herein without change and this Amendment No.1 shall replace the Original Filing upon filing. 2 ONE HORIZON GROUP, INC. Weststrasse 1, Baar, Switzerland, CH6340 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS One Horizon Group, Inc (“OHGI” or the “Company”) will hold its Annual Meeting of Stockholders at nd Street Suite 1050, New York NY 10036, on Friday, December 12, 2014 (the “Meeting Date”), at 10:00 AM (Eastern Standard Time).You may attend the meeting in person or telephonically by dialing in (+1) 712-432-0080, access code 512917#. We are holding the meeting for the following purposes: 1) To elect members of the Board of Directors, whose terms are described in the proxy statement; 2) To approve and ratify the re-appointment of Peterson Sullivan LLP as the Company’s independent accountants to audit the Company’s financial statements as at December 31, 2014 and for the fiscal year then ending; 3) To conduct an advisory vote on executive compensation; 4) To conduct an advisory vote on the frequency of future advisory votes on executive compensation; and 5)
